PER CURIAM.
Affirmed. See § 958.14, Fla. Stat. (2010) (providing in part that "no youthful offender shall be committed to the custody of the department [of corrections] for a substantive violation for a period longer than the maximum sentence for the offense for which he or she was found guilty, with credit for time served while incarcerated, or for a technical or nonsubstantive violation for a period longer than 6 years or for a period longer than the maximum sentence for the offense for which he or she was found guilty, whichever is less"); Flores v. State, 46 So.3d 102, 104 (Fla. 3d DCA 2010) (holding that the six-year prison sentence "cap" under section 958.14 applies only to sentences resulting from a technical violation of youthful offender supervision, not to a substantive violation (i.e., the commission of a new criminal act), and that this is true even if the new criminal charge is nolle prossed) (citing State v. Meeks, 789 So.2d 982 (Fla. 2001) ).